OPINION
DAVIS, Commissioner.
These are appeals from convictions in two felony theft cases, two possession of heroin cases, one possession of marihuana case and one possession of methamphetamine case. Trials were before the court on pleas of guilty and punishment was assessed at six years in each case.
Appellant contends that there was insufficient evidence to support the convictions, urging that his judicial confessions must be corroborated by additional evidence.
The written stipulations of evidence that appear in each of the six cases contain judicial confessions of all of the elements of the crime charged in the particular case. The stipulations are signed by appellant, sworn to before the district clerk and approved by appellant’s counsel and the court.
The judicial confessions of the appellant are sufficient to support the convictions under Article 1.15, Vernon’s Ann.C.C.P. East v. State, Tex.Cr.App., 476 S.W.2d 292; Ciulla v. State, Tex.Cr.App., 465 S.W.2d 150; Rose v. State, Tex.Cr.App., 465 S.W.2d 147; Waage v. State, Tex.Cr.App., 456 S.W.2d 388.
The judgments are affirmed.
Opinion approved by the Court.